CONTENTS Report of Independent Registered Public Accounting Firm – 2008 Balance Sheet at December 31, 2008 Statement of Operations for the year ended December 31, 2008 Statement of Stockholders' Deficit for the year ended December 31, 2008 Statements of Cash Flows for the year ended December 31, 2008 Notes to Financial Statements REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Shrink Technologies, Inc. Carlsbad, California We have audited the accompanying balance sheet of Shrink Technologies, Inc (a development stage company) as of December 31, 2008, and the related statements of operations, stockholders’ equity (deficit), and cash flows for the years then ended and from January 15, 2008 (inception). These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Shrink Technologies, Inc. as of December 31, 2008 and the results of its operations and cash flows for the year then ended and from January 15, 2008 (inception) through December 31, 2008 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. The Company has suffered losses from operations and is dependent on financing to continue operations, which raises substantial doubt about its ability to continue as a going concern.Management’s plans in regard to these matters are also described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/Chisholm, Bierwolf, Nilson & Morrill Chisholm, Bierwolf, Nilson & Morrill, LLC Bountiful, UT February 19, 2009 Shrink Technologies, Inc (A Development Stage Company) BALANCE SHEET December 31, ASSETS 2008 Current assets Cash $ 37,939 Total current assets 37,939 Fixed Assets - TOTAL ASSETS $ 37,939 LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ 35,338 Current portion of Convertible Debt – Related party 45,547 Total current liabilities 80,885 Long term liabilities Long term portion of Convertible Debt – Related party 45,547 Total long term liabilities 45,547 TOTAL LIABILITIES 126,432 COMMITMENTS (See Note 4) - STOCKHOLDERS' DEFICIT Common stock, 100,000 shares authorized, $0.001 par value 100 shares issued and outstanding as of December 31, 2008 - Additional paid-in capital 1 Deficit accumulated during the development stage (88,493) TOTAL STOCKHOLDERS' DEFICIT (88,492) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 37,939 The accompanying notes are an integral part of these financial statements Shrink Technologies, Inc ( A Development Stage Company) STATEMENTS OF OPERATIONS For the Year Ended From Inception January 15, 2008 December 31, through December 31, 2008 2008 Revenues Sales $ - $ - Total revenues - - Expenses Merced Development Costs 79,958 79,958 General and administrative 8,535 8,535 Total operating expenses 88,493 88,493 Loss from operations (88,493) (88,493) Net Loss before Income Tax (88,493) (88,493) Income Tax - - NET LOSS $ (88,493) $ (88,493) Basic and diluted loss per common share $ (884.93) $ (884.93) Weighted average common shares outstanding 100 100 The accompanying notes are an integral part of these financial statements Shrink Technologies, Inc. (A Development Stage Company) STATEMENT OF STOCKHOLDERS' DEFICIT For the period January 15, 2008 date of inception through December 31, 2008 Common Stock Additional Deficit Accumulated Total Par Paid-in During Stockholders' Shares Value Capital Development Stage Deficit Issuance of founder shares 100 $ - $ 1 $ $ 1 Net Loss for the year ended December 31, 2008 (88,493) (88,493) Balance December 31, 2008 100 $ - $ 1 $ (88,493) $ (88,492) The accompanying notes are an integral part of these financial statements Shrink Technologies, Inc ( A Development Stage Company) STATEMENTS OF CASH FLOWS For the Year Ended From Inception January 15, 2008 December 31, through December 31, 2008 2008 CASH FLOWS FROM OPERATING ACTIVITIES Net Loss $ (88,493) $ (88,493) Adjustments to reconcile net loss to net cash used in operating activities: Changes in operating assets and liabilities: Increase in accounts payable 35,338 35,338 NET CASH USED IN OPERATING ACTIVITIES (53,156) (53,156) CASH FLOWS FROM INVESTING ACTIVITIES NET CASH USED IN INVESTING ACTIVITIES - - CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from convertible debentures – related party 91,094 91,094 Contributions from founder 1 1 NET CASH PROVIDED BY FINANCING ACTIVITIES 91,095 91,095 NET CHANGE IN CASH 37,939 37,939 CASH BALANCES Beginning of period - - End of period $ 37,939 $ 37,939 SUPPLEMENTAL CASH FLOW DISCLOSURE: Interest paid $ - $ - Income taxes paid - - The accompanying notes are an integral part of these financial statements Shrink Technologies, Inc. (A Development Stage Company) Notes to the Financial Statements For the year ended December 31, 2008 NOTE 1.ORGANIZATION Shrink Technologies, Inc. (“the Company”) was incorporated in the state of California on January 15, 2008. The Company has designed a novel approach to the ultra-rapid direct patterning of complex, even 3-D, microchips, circumventing the high capital investment costs and laborious processing steps traditionally associated with microfabrication. The Company provides a means to obviate the high-tooling costs of microfabrication by introducing a revolutionary approach to ultra-rapidly manufactured biotechnology and high-technology chips. Leveraging the inherent shrinkage property of pre-stressed transparent polystyrene sheets, the Company creates features on this substrate that retract isotropically to a fraction of their original size upon heating. This enables us to rapidly fabricate: (i) microfluidic molds, similar to those traditionally made in silicon, for soft lithography; as well as (ii) complex chips by directly patterning the sheets.
